BUSSEY, Presiding Judge:
Appellant, Joe Wayne Lamb, hereinafter referred to as defendant, was convicted in the District Court of Oklahoma County, Oklahoma, of the offense of Possession of a Controlled Dangerous Substance, After Conviction of Possession of Amphetamine ; his punishment was fixed at five (5) years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
At the trial, Officer Williams testified that at approximately 5:00 p. m. on September 27, 1971 he answered a call at the 100 block of N. W. Fifth in Oklahoma City. He found the defendant, who was in the custody of a private citizen. The defendant was sweating profusely and was extremely nervous and incompetent. The officer testified that in his opinion the defendant was under the influence of drugs. The defendant was placed under arrest and searched. The officer found a vial of white powdery substance and a hypodermic syringe on his person. He took the defendant to the hospital and then to the jail.
The parties stipulated that the substance in the vial in defendant’s possession was Amphetamine.
The defendant did not testify nor was any evidence offered in his behalf.
On September 1, 1972, the defendant filed an “Amended Brief” pro se. We have carefully examined same and find it to' be without merit.
We have carefully reviewed the entire record and observe that the evidence amply supports the verdict of the jury; the punishment is well within the range proscribed by law and for those reasons, the judgment and sentence appealed from is Affirmed.
BRETT, and SIMMS, JJ., concur.